UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-4453


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

TONY HUMPHREY,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:12-cr-00228-FDW-1)


Submitted:   February 18, 2015             Decided:   March 2, 2015


Before MOTZ and AGEE, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Steven T. Meier, MEIER LAW, Charlotte, North Carolina, for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tony Humphrey pleaded guilty, pursuant to a written plea

agreement, to two counts of Hobbs Act robbery, in violation of

18 U.S.C. § 1951 (2012) (Counts One and Ten); two counts of

attempted Hobbs Act robbery (Counts Three and Eight); one count

of armed bank robbery, in violation of 18 U.S.C. § 2113(a), (d)

(2012) (Count Six); and two counts of brandishing a firearm in

furtherance of a crime of violence, in violation of 18 U.S.C.

§ 924(c)(1)(A)(ii) (2012) (Counts Two and Four).                    The district

court sentenced Humphrey to a total of 471 months’ imprisonment,

consisting of eighty-seven months’ imprisonment on Counts One,

Three, Six, Eight, and Ten, to be served concurrently; seven

years’ imprisonment on Count Two, to be served consecutive to

all    other    sentences;        and   twenty-five    years’    imprisonment   on

Count Four, to be served consecutive to all other sentences.                    On

appeal, Humphrey’s counsel has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), stating that there are no

meritorious issues for appeal but questioning the substantive

reasonableness of Humphrey’s sentence.                We affirm.

       In accordance with Anders, we have reviewed the record in

this    case,       and    have   found   no   meritorious      issues.     Before

accepting Humphrey’s guilty plea, the magistrate judge conducted

a thorough plea colloquy, satisfying the requirements of Fed. R.

Crim.   P.     11    and    ensuring    that   Humphrey’s    plea   was   knowing,

                                           2
voluntary, and supported by an independent factual basis.                                      See

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

Moreover,       the    district      court       made     no    significant         procedural

error at sentencing.            See Gall v. United States, 552 U.S. 38, 51

(2007).

       Counsel         questions         whether        Humphrey’s            sentence          is

substantively reasonable.                We assess substantive reasonableness

by considering the totality of the circumstances.                             “Any sentence

that is within or below a properly calculated Guidelines range

is presumptively [substantively] reasonable.                           Such a presumption

can     only     be     rebutted      by        showing        that    the        sentence      is

unreasonable          when    measured     against        the     18   U.S.C.       §   3553(a)

[(2012)] factors.”            United States v. Louthian, 756 F.3d 295, 306

(4th    Cir.)    (citation       omitted),          cert.      denied,      135    S.   Ct.    421

(2014).

       After     careful       review      of    the    record,        we    conclude         that

Humphrey had failed to rebut the presumed reasonableness of his

sentence.        The district court considered Humphrey’s childhood

and mental health problems, but concluded that these factors did

not excuse his violent crimes.                       The court determined that a

sentence at the low end of the Guidelines range was necessary to

reflect the seriousness of Humphrey’s criminal conduct and to

deter     others       from    violent      crime,        but     also      recognized        the

mitigating       factors       and   that       Humphrey        was    making      efforts      to

                                                3
improve   his   life.     We   therefore   conclude   that   Humphrey’s

sentence is reasonable.

     Accordingly, we affirm the district court’s judgment.        This

court requires that counsel inform Humphrey, in writing, of the

right to petition the Supreme Court of the United States for

further review.    If Humphrey requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.   Counsel’s motion must state that a copy thereof

was served on Humphrey.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.



                                                             AFFIRMED




                                   4